Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 16, 2020

The Court of Appeals hereby passes the following order:

A21E0010. JASMINE LEIGH DOURESSEAUX v. AARON CHRISTIAN
    THOMAS.

      Applicant Jasmine Leigh Douresseaux has filed an emergency motion
requesting the stay of the trial court’s order holding her in civil and criminal contempt
for failing to comply with a prior child custody order. Douresseaux asserts that,
because she properly filed a notice of appeal of the contempt order and applied for
supersedeas, the trial court lacks jurisdiction to proceed on a contempt hearing, which
according to the record before us is set for September 17, 2020.
      Generally, “a supersedeas suspends all further proceedings in the suit in which
the judgment superseded is rendered. . . . Under this rule, the supersedeas, during its
pendency, prevents any steps to enforce or carry into effect the judgment.” (Citation
and punctuation omitted.) Simmons v. Harms, 287 Ga. 176, 181 (3) (a) (695 SE2d 38)
(2010). OCGA § 5-6-13 (a) provides that “[a] judge of any trial court or tribunal
having the power to adjudge and punish for contempt shall grant to any person
convicted of or adjudged to be in contempt of court a supersedeas upon application
and compliance with the provisions of law as to appeal and certiorari, where the
person also submits, within the time prescribed by law, written notice that he intends
to seek review of the conviction or adjudication of contempt. It shall not be in the
discretion of any trial court judge to grant or refuse a supersedeas in cases of
contempt.”
      It appears from the record before us that Douresseaux timely filed a notice of
appeal from the trial court’s contempt order and properly applied for supersedeas
under OCGA § 5-6-13 (a). Accordingly, Douresseaux’s motion is hereby GRANTED,
and the trial court’s enforcement of the contempt order is STAYED until the
resolution of Douresseaux’s appeal thereof.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      09/16/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.

                                                                                    , Clerk.